Citation Nr: 0202679	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  97-32 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial rating for impairment of the 
right knee, currently evaluated as 10 percent disabling, 
effective from January 1997.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from February 1993 to April 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted service connection for impairment of the 
right knee, and assigned a 10 percent rating.  The veteran 
filed a notice of disagreement in September 1997, and timely 
perfected an appeal in November 1997.

In November 2001, the veteran testified before the 
undersigned Board Member.  A copy of the transcript of that 
hearing is of record.

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as 
involving the initial evaluation, which was continued in 
subsequent rating decisions.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).


FINDINGS OF FACT

1.  All relevant available evidence necessary for resolution 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would affect 
the outcome as to this issue.

2.  The right knee impairment is manifested primarily by 
crepitus, intermittent pain and giving way of right knee, 
slight or noncompensable limitation of motion with pain, mild 
lateral collateral instability and clicking, that produce no 
more than mild functional impairment and slight instability;  
moderate instability and recurrent subluxation, limitation of 
flexion to 30 degrees or less, limitation of extension, 
ankylosis, arthritis, or other symptoms that produce more 
than slight functional impairment are not shown, or more 
nearly approximated.
CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent, 
effective from January 1997 for right knee impairment, are 
not met.  38 U.S.C.A. §§ 1155, 5100-5107 (West 1991& Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Factual Background

Service medical records reveal that the veteran sustained a 
right knee disability in service due to a twisting injury 
during basic training, for which he was treated with physical 
therapy.  Service connection for right knee impairment was 
granted in July 1997, and a rating of 10 percent assigned 
effective January 1997, which has remained unchanged since 
then.

The veteran underwent VA compensation and pension examination 
in February 1997 in connection with his claim for service 
connection.  He complained of intermittent knee pain and 
swelling, mostly with heavy activities of running and 
jumping.  Ambulation up to five blocks was possible without 
an assistive device. There was mild right knee varus 
deformity, mild instability with valgus stress, localized 
tenderness over the medial joint line, but no swelling and no 
other deformity of the knee.  Range of motion at 0 to 130 
degrees, and x-rays of the knees were both within normal 
limits.  The diagnosis was "probable early osteoarthritis of 
the right knee with mild medial instability secondary to old 
sprain."

A February 1998 MRI (magnetic resonance imaging) noted 
clinical indications of internal derangement and painful 
clicking.  No meniscal tear was identified.  An impression 
was noted of minor subchondral signal abnormalities, inferior 
pole patellar midline with adjacent edema of the 
infrapatellar fat pad of uncertain significance.  There was 
minimal joint effusion, but no other abnormalities were 
found.

In August 1998 progress notes, the veteran reported pain when 
arising from a chair, walking more than a few blocks, stairs 
and cold weather.  On examination, no edema was present, 
there was normal flexion and extension and no effusion.  The 
veteran was referred to orthopedics, and for bilateral knee 
x-rays with weight bearing.  A diagnosis was noted of 
complaints of right knee pain, with no objective evidence of 
right knee disease.

January 1999 VA examination showed complaints of flare-ups 
with intermittent pain.  The veteran reported exacerbation of 
the pain with prolonged ambulation, wet weather, and stair 
climbing.  Ambulation of up to three to four blocks, without 
pain or an assistive device, was possible.  He reportedly had 
a cane, but did not use it.  Objective examination showed 
mild crepitus, with range of motion for both knees from 0 to 
130 degrees.  There was no ankylosis, arthritis, or painful 
motion, and stability was noted as within normal limits.  X-
rays of the right knee were negative.  Diagnosis was right 
patello-femoral syndrome after old trauma.

In February 1999 outpatient progress notes, the veteran again 
complained of being unable to run well, limited in any sports 
activity by his right leg by about 30 - 40 percent.  He also 
complained of a click in the right knee on movement.  X-rays 
of the knee were negative. The examiner noted hypermobile 
patella of the right knee, with no retinacular tenderness or 
instability, minimal edema in the sub-patella bursae, and 
crepitus in the right knee with passive range of motion.  The 
veteran indicated pain at the lateral superior pole of the 
right patella and medial joint line.

Objective examination showed normal ambulation and gait, with 
active range of motion within normal limits.  Strength was 
5/5 throughout.  The examiner noted findings of lateral 
patella subluxation with active range of motion. Pain was 
reported as 5-6 / 10.  Exercises were recommended and if 
lacking improvement on his return visit, a patella lateral 
subluxation brace for the left knee was proposed.

October 1999 notes showed similar complaints of pain of the 
right knee with constant weight bearing, and on descending 
stairs.  The veteran was found to be functionally 
independent, and living in an 8th floor apartment with 
elevator access.  He could ambulate unassisted, and could 
walk two to three blocks without pain, with normal gait 
patterns and balance.  No edema was noted on the right 
patella or knee joint, but pain was noted to increase with 
descending stairs, running, and after exercise, and to 
decrease with swimming.  The examiner reported that on 
palpation there was right knee joint line tenderness both 
laterally and medially.  Range of motion was within normal 
limits, and right quadriceps flexion was 4/5 with pain.  
There was no varus/valgus instability, but there was 
decreased strength and flexibility of the right lower 
extremity with positive Clarke and McConnell tests, and pain 
descending stairs 7/10, as well as a laterally tracking 
patella.  Muscle strength was normal in knee flexors and 
extensors bilaterally, and reflexes at patellar sites 
bilaterally were +2.  MacMurray's tests for knees were 
negative, as were Drawer tests and Lachman's tests.  Slight 
atrophy of the right quadriceps was noted.  Diagnosis was 
right patellofemoral syndrome and chondromalacia, and 
physical therapy was recommended, with no high impact 
exercises, and with strengthening, stretching and pain 
management for the right knee.  X-rays of the knee were 
negative for other abnormalities.

In November 1999 outpatient progress notes, the veteran 
presented with similar complaints of an inability to run 
well, limitation of exercise, and pain on descending stairs 
that was relieved with swimming.  He had been seen in 
orthopedics, and surgery was not recommended.  X-rays of the 
knee were negative.  He was reported as independent, with 
ambulation, and able to walk 2-3 blocks without pain.  He 
also stated that sometimes he had pain, and sometimes he did 
not.  The assessment showed a gain in right quadriceps 
strength.

January 2000 progress noted showed that the veteran presented 
with essentially the same complaints of intermittent pain of 
the right knee with constant weightbearing and on descending 
stairs.  Lateral tracking of the right patella showed atrophy 
of the right quadriceps, and palpation revealed right knee 
joint line tenderness both laterally and medially.  Gait and 
balance were within normal limits, with pain on descending 
stairs.  No varus/valgus instability was noted, sensation was 
intact and reflexes symmetrical for patella and achilles.  
There was positive crepitus in the right knee and on the 
patella.  X-rays of the right knee were negative.  The 
examiner noted an impression of decreased strength and 
flexibility of the right lower extremity, positive Clarke and 
McConnel tests and pain in descending stairs, and a laterally 
tracking right patella.  Physical therapy was continued.  The 
veteran indicated that he was then unemployed because of 
reasons unrelated to his knee disability, and that same 
month, he also submitted a statement asserting that his knee 
condition had gotten significantly worse, repeating this 
assertion in March and April 2000.  In March and April 2000, 
progress notes indicated that he had been discharged from 
physical therapy due to poor attendance.

Subsequently, the veteran underwent VA medical examination in 
April 2000.  Complaints were of intermittent pain in the 
right knee that worsened with ambulation and descending 
stairs.  Examination of the right knee revealed no deformity.  
There was localized tenderness over the medial aspect of the 
right knee.  There was no swelling or effusion of the right 
knee, or variation in leg length.  There was painless active 
range of motion of the knees bilaterally, from 0 to 140 
degrees.  Stability was noted as within normal limits.  There 
was positive patellar compression, and no patellar tracking.  
Deep tendon reflexes were 2+ or within normal limits.  
Sensory examination of the right knee was normal.  Strength 
testing of the right knee was normal.  X-ray of the right 
knee revealed no effusion or bony abnormality, ankylosis or 
inflammatory arthritis.  Diagnosis was right patello-femoral 
syndrome after old trauma.  The examiner noted that there was 
no dislocation or subluxation, and ambulation was possible up 
to two blocks without pain, with and without a straight cane.  
Pain was reported as intermittent.

The veteran also testified at a hearing before the 
undersigned board member in November 2001.  The testimony was 
to the effect that the veteran had constant pain that "came 
back and forth", that caused functional impairment and 
warranted a higher rating.  He testified to a click on 
bending of the knee, and to problems descending rather than 
ascending stairs, with no stiffness, but with pain.  He 
testified that his previous job as a teacher ended for 
reasons unrelated to his knee injury, and his current job did 
not require standing or walking around, so he had no job-
related functional limitations because of his knee 
disability, and avoided the use of his cane and brace. He 
also testified that there was no swelling in the knee, no 
pain while sleeping, no circulation problems, only 
intermittent pain.  He further testified that he was not on 
any pain medication, and had been prescribed Motrin about one 
year ago, which he avoided taking.  He stated that the pain 
was alleviated by swimming which had been incorporated into 
his therapy, and his last therapy appointment was 
approximately one year prior.


Analysis

As a preliminary matter, the Board observes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

On review of the record, the Board finds that all facts 
relevant to this issue have been properly and sufficiently 
developed, and that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the VCAA.  In this regard, the Board notes that 
by virtue of the rating decisions dated July 1997 and August 
1999, a statement of the case (SOC) dated August 1997, and 
supplemental statement of the case dated September 2000, as 
well as various notices issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the laws and regulations governing the claim, and the 
basis for denial of the claim.  Hence, the veteran has been 
notified of what is needed to substantiate the claim.

Additionally, the RO has made reasonable efforts to obtain 
all relevant records adequately identified by the veteran and 
to associate them with the claims folder.  Moreover, the 
veteran has undergone several VA examinations in connection 
with the claim.  Finally, there is no indication that there 
is additional, existing evidence outstanding that is 
necessary for adjudication of this issue on appeal, thus 
adequate notice and assistance contemplated by the VCAA have 
been provided.  Adjudication of this appeal, without remand 
to the RO for further consideration under the new law, poses 
no risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  Separate Diagnostic Codes ("DC") 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001). The regulations require that 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history, and application of 
pertinent regulations.  38 C.F.R. § 4.41; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, moreover, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  An evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.

Generally, arthritis, if established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 
5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, DC 5261.

The standard range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Essentially, the veteran contends that he has a painful right 
knee disability that produces impairment supporting the 
assignment of a higher initial rating.  The overall evidence 
shows that the right knee disability is manifested primarily 
by intermittent pain on prolonged ambulation, otherwise 
painless motion, clicking especially with slow extension, 
range of motion consistently within normal limits from 1997, 
no arthritis, and mild instability that produce no more than 
mild functional impairment.  These findings support, at best, 
no more than a 10 percent rating for right knee disability 
under Diagnostic Code 5257.  The evidence does not reveal 
recurrent subluxation, lateral instability that is more than 
slight, limitation of extension or flexion of the leg, 
dislocation, arthritis, ankylosis, or other symptoms 
affecting the right knee that produce more than mild 
functional impairment or greater than slight instability.  
Thus the Board finds that there is no evidentiary support for 
assignment of a rating in excess of 10 percent for the right 
knee disability under the above diagnostic codes.

The Board also finds no competent evidence of record that 
warrants application of DC 5003.  Although the veteran 
asserted arthritis in his December 1997 statement, and the 
February 1997 VA examination contains a diagnosis of 
"probable early osteoarthritis", yet there is no specific 
medical finding supporting this diagnosis in that examination 
since x-rays were noted as within normal limits.  
Additionally, subsequent MRI, VA examinations and detailed 
progress notes including subsequent x-rays have all been 
negative.  Consequently, a rating under DC 5003 is 
inapplicable here.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999), 
held that in evaluating a service-connected disability, the 
Board must consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  Here, the only reported limitation 
of function is pain with prolonged ambulation or descending 
stairs, and the evidence does not reveal that this amounts to 
more than slight functional impairment as already 
contemplated in the rating.  Thus, it appears that a 10 
percent evaluation for the right knee disability under DC 
5257 best represents the veteran's disability picture.  
Moreover, the Board finds that this level of disability has 
not been exceeded during the appeal period, obviating a 
"staged" rating as in Fenderson v. West, 12 Vet. App. 119 
(1999).  The preponderance of the evidence is against the 
claim for a higher rating, and the claim must therefore be 
denied.

Since the preponderance of the evidence is against the claim 
for an increased evaluation for the right knee disability, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent, for the right knee 
disability is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

